Citation Nr: 0823087	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left testicle 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied, in pertinent part, the 
veteran's claim of service connection for a left testicle 
disorder (which the RO characterized as testicle removal).  
The veteran disagreed with this decision in May 2004.  He 
perfected a timely appeal in June 2004.  Although the veteran 
requested a Travel Board hearing in a January 2006 statement, 
he subsequently withdrew this request in May 2008.  See 
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence shows that a left testicle disorder 
was not incurred in service.


CONCLUSION OF LAW

A left testicle disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
relating his claimed left testicle disorder to active service 
and noted other types of evidence the veteran could submit in 
support of his claim.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the timing of the notice, the Veterans Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, the November 2003 VCAA notice 
letter was provided prior to the May 2004 RO decision denying 
service connection for a left testicle condition; thus, this 
notice was timely.  There has been no prejudice to the 
appellant and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.

The veteran has contended that he was treated for a left 
testicle condition at the VA Medical Center in Livermore, 
California ("VAMC Livermore"), within 6 months of his 
discharge from active service in January 1968.  In April 
2004, in response to a request from the RO for the veteran's 
treatment records, the VA Palo Alto Health Care System 
notified the RO that a search of all normal medical record 
storage areas and the Federal Record Center archive database 
produced no medical records dated in 1968 or 1969 for the 
veteran at VAMC Livermore.  The RO subsequently requested in 
April 2007 that the veteran provide any copies of these 
records which were in his possession.  When the veteran did 
not provide these records, the RO formally concluded in July 
2007 that they were not available.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
veteran was not treated during or after active service for a 
left testicle disorder, and given the absence of documented 
post-service treatment for many decades, the Board finds that 
an examination is not required to address the contended 
causal relationship between active service and a claimed left 
testicle disorder.  

In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred a left testicle 
disorder as a result of active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his induction 
(or enlistment) physical examination in January 1966.  
Clinical evaluation was normal.  The veteran was not treated 
for a left testicle problem during active service.  The 
veteran's medical history and clinical evaluation were 
unchanged at his separation physical examination in December 
1967.

Following separation from service, the veteran filed a claim 
of service connection for left testicle removal "within 
first 6 months of discharge."  The claim was received in 
September 2003.

In post-service VA treatment records dated in August 2003, 
the veteran reported that he had been hospitalized after 
returning from Vietnam for a swollen testicle which shrank 
subsequently.  Physical examination showed one normal sized 
testicle with no masses.  

While the veteran has reported in a February 2002 statement 
that he received treatment for a left testicle disorder at 
the VAMC Livermore, that facility notified the RO that there 
were no treatment records dated in 1968 or 1969 for the 
veteran at that facility.  The first clinical records 
referencing the left testicle are those in August 2003, noted 
above.

Again, the veteran's service medical records show no 
complaints of or treatment for a left testicle disorder 
during active service.  Despite the veteran's repeated 
assertions to the contrary, there is no record that he was 
treated at VAMC Livermore for a left testicle condition in 
1968 or 1969 after he returned from Vietnam.  The post-
service medical records do not reference the testicles until 
August 2003.  Thus, there is no showing of continuity of 
post-service treatment from which to conclude that a left 
testicle disorder was incurred in service.

It appears that the veteran has contended to have experienced 
left testicle symptoms continuously since service until its 
removal.  The Board notes that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the previously discussed 
evidence does not show any clinical reference to the testes 
until 2003.  It is not known in what year the left testicle 
was removed.  

The absence of documented complaints or treatment for several 
years following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

The veteran himself believes that he has a current left 
testicle disorder (or residuals of its removal) that is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges the veteran's February 2002 
contentions that he had been infected with some sort of 
disease while in Vietnam which resulted in the loss of his 
left testicle.  Specifically, he stated that he had been 
exposed to dead and diseased soldiers while on active service 
in Vietnam.  "Hygiene was not a priority.  Body fluids of 
all kinds got on my hands, face, and some times in my mouth.  
Agent Orange was everywhere."  He contended that he had been 
hospitalized in 1966 in Vietnam following an explosion which 
resulted in "powder burns in my eyes and for some kind of 
internal illness."  He also contended that, when he returned 
from Vietnam, he had experienced enlarged testicles "to the 
size of my head" and had been hospitalized at VAMC 
Livermore.  "It took eight weeks for my testicles to go back 
down.  I lost one testicle completely."  

In evaluating the veteran's contentions, the service records 
have been reviewed.  The veteran's DD Form 214 shows that he 
was awarded the Vietnam Service Medal and Vietnam Campaign 
Medal w/60 Device.  His military occupational specialty (MOS) 
was helicopter repairman.  His principal duties were aircraft 
maintenance repairman and reconnaissance utility helicopter 
repairman.  He participated in Vietnam Counteroffensive 
Phase I.  He served in Vietnam from July 1966 to July 1967.  

The veteran's report of in-service exposure to dead bodies is 
not found to be consistent with his MOS of helicopter 
repairman, although the Board acknowledges that the veteran 
served in Vietnam.  His service personnel records also show 
no awards for combat service, so his lay statements alone 
cannot establish in-service exposure to bodily fluids from 
dead soldiers or other (unspecified) disease which could have 
led to his claimed post-service left testicle condition.  See 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.304(d) (2007).  In any event, the lack of in-service 
treatment and the further lack of continuity of 
symptomatology following separation precludes a grant of 
service connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left testicle 
condition is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


